United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-245
Issued: May 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 1, 2007 appellant, through her representative, filed a timely appeal from a
November 2, 2006 merit decision of the Office of Workers’ Compensation Programs and a
June 1, 2007 hearing representative’s decision denying her claim for a schedule award. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant has a permanent impairment of the left lower extremity
due to her accepted employment injury.

FACTUAL HISTORY
This case has previously been before the Board. On September 18, 2006 the Board set
aside a November 3, 2005 decision denying appellant’s schedule award claim.1 The Board found
a conflict in medical opinion between Dr. Nicholas Diamond, an attending physician, and
Dr. Richard J. Mandel, a Board-certified orthopedic surgeon and referral physician, regarding
whether she sustained any permanent impairment of the left lower extremity causally related to
her March 3, 1998 employment injury. The Board remanded the case for the Office to refer
appellant for an impartial medical examination. The findings of fact and conclusions of law
from the prior decision are hereby incorporated by reference.
By letter dated September 26, 2006, appellant’s attorney requested to participate in the
selection of the physician to ensure an impartial evaluation. He also asked that the Office
provide him with a decision with appeal rights if it denied his request. On October 4, 2006 the
Office advised the attorney that it would schedule the examination using procedures designed to
safeguard impartiality.
On October 4, 2006 the Office referred appellant to Dr. Bong S. Lee, a Board-certified
orthopedic surgeon, to resolve the conflict in medical opinion. By letter dated October 12, 2006,
her attorney requested the Office’s referral letter, a statement of accepted facts and a copy of the
report from Dr. Lee when it became available. On October 12, 2006 the Office provided him
with the requested information and informed him that he could request a copy of Dr. Lee’s report
30 days after the examination.
In a report dated October 24, 2006, Dr. Lee discussed appellant’s history of a left ankle
fracture when she slipped and fell on ice on March 2, 1998. Appellant had a previous history of
a crush injury to the left ankle. Before her March 1998 fall, appellant was diagnosed with
possible multiple sclerosis. Appellant used a walker for ambulation. Dr. Lee stated:
“The examination of the left ankle shows a well-healed surgical scar in the medial
and lateral malleolus. There is an old depigmented scar of the medial malleolus
as the result of the crush injury when she was young. There is no significant
ankle joint swelling but she does have generalized swelling of both calves. The
left ankle joint demonstrates full flexion and extension. There is no instability of
the collateral ligament on the stress test. [Appellant] has local tenderness on
palpation around the ankle joint. There is no palpable mass or joint effusion.”

1

Docket No. 06-952 (issued September 18, 2006). The Office accepted that appellant sustained a left ankle
fracture on March 3, 1998. On March 5, 1998 she underwent an open reduction and internal fixation of the medial
and lateral malleolus of the left ankle. On March 14, 1999 the Office terminated her compensation and
authorization for medical treatment, finding that appellant had no further disability or residuals of her employment
injury. A hearing representative affirmed the termination by decision dated January 13, 2000. On March 22, 2001
the Board affirmed the termination of compensation and medical benefits by the Office. Docket No. 00-1630
(issued March 22, 2001).

2

Dr. Lee found that appellant had swelling and limited movement of the right ankle and
general weakness of the lower extremities and arm muscles. He interpreted her final x-rays as
showing “completely healed fractures of the medial and lateral malleolus and normal ankle
mortis.” Dr. Lee stated:
“As far as the injury associated with the incident on March 3, 1998 is concerned,
this was limited to a left ankle fracture, which was treated in an excellent manner
and has completely recovered with no functional impairment, residuals or
disability at this time. Therefore, she has fully recovered.
“However, [appellant] had an unrelated preexisting medical condition of multiple
sclerosis, which is a disabling medical condition and has progressed. Her present
difficulty with ambulation is solely due to the unrelated preexisting progressive
multiple sclerosis and not from any residual of her left ankle injury, in my
opinion, within a reasonable degree of medical certainty.”
By decision dated November 2, 2006, the Office denied appellant’s claim for a schedule
award. Her attorney requested an oral hearing, which was held on February 22, 2007. At the
hearing, counsel argued that it was not evident from the record that the Office selected Dr. Lee
using the Physicians Directory System (PDS). He further contended that Dr. Lee should have
considered appellant’s impairment due to her preexisting multiple sclerosis and failed to
reference the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides) (5th ed. 2001).
In a decision dated June 1, 2007, the Office hearing representative affirmed the
November 2, 2006 decision. He found that a medical appointment schedule notification in the
record established that Dr. Lee was properly selected as an impartial medical examiner using the
PDS.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides compensation for both disability
and physical impairment. “Disability” means the incapacity of an employee, because of an
employment injury, to earn the wages the employee was receiving at the time of injury.3 In such
cases, the Act compensates an employee for loss of wage-earning capacity. In cases of physical
impairment the Act, under section 8107(a), compensates an employee, pursuant to a
compensation schedule, for the permanent loss of use of certain specified members of the body,
regardless of the employee’s ability to earn wages.4
As a claimant seeking compensation under the Act has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, it is thus the claimant’s burden to establish that he or she sustained a permanent
2

5 U.S.C. §§ 8101-8193.

3

Lyle E. Dayberry, 49 ECAB 369 (1998).

4

Renee M. Straubinger, 51 ECAB 667 (2000).

3

impairment of a scheduled member or function as a result of his or her employment injury
entitling him or her to a schedule award.5 The evidence generally required to establish causal
relationship is rationalized medical opinion evidence. The claimant must submit a rationalized
medical opinion that supports a causal connection between his current condition and the
employment injury.6 The medical opinion must be based on a complete factual and medical
background with an accurate history of the claimant’s employment injury and must explain from
a medical perspective how the current condition is related to the injury.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.9 Office procedure provides that the selection of impartial medical specialists is made
by a strict rotational system using the PDS whenever possible. The services of all available and
qualified Board-certified specialists will be used as far as possible to eliminate any inference of
bias or partiality. This is accomplished by selecting specialists in alphabetical order as listed in
the roster chosen under the specialty and/or subspecialty heading in the appropriate geographic
area and repeating the process when the list is exhausted.10
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
ANALYSIS
The Office accepted that appellant sustained a left ankle fracture due to a March 3, 1998
work injury. She underwent an open reduction and internal fixation of the medial and lateral
malleolus of the left ankle on March 5, 1998. On July 10, 2001 appellant sought a schedule
award. On prior appeal, the Board determined that a conflict existed on the issue of whether she

5

See Veronica Williams, 56 ECAB 367 (2005).

6

Manuel Gill, 52 ECAB 282 (2001).

7

Yvonne R. McGinnis, 50 ECAB 272 (1999).

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b(4) (May 2003);
see also M.A., 59 ECAB ___ (Docket No. 07-1344, issued February 19, 2008).
11

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

4

sustained a permanent left lower extremity impairment due to her accepted employment injury
and remanded the case for resolution of the conflict.
On remand, the Office referred appellant to Dr. Lee for an impartial medical examination.
On October 24, 2006 Dr. Lee examined appellant and noted that she had a preexisting history of
a crush injury to her left ankle and a diagnosis of possible multiple sclerosis. He found no
significant swelling of the left ankle but calf swelling bilaterally. Dr. Lee opined that she had
full extension and flexion of the ankle and no instability of the collateral ligament, tenderness,
joint effusion or evidence of a mass. He discussed appellant’s generalized weakness of the lower
extremities and arms. Dr. Lee found that x-rays revealed healed left ankle fractures. He
concluded that appellant had recovered fully from her March 3, 1998 employment injury with no
impairment or residuals. Dr. Lee attributed her continued problems with movement to a
progression of multiple sclerosis.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12 The Board has carefully reviewed the opinion of
Dr. Lee and finds that, as it was based on a proper factual and medical background and is well
rationalized, his opinion as the impartial medical specialist is entitled to special weight.13
Dr. Lee explained that his findings on examination and by x-ray showed a totally healed ankle
fracture. His conclusion that appellant had no impairment due to her accepted employment
injury correlates with his findings on examination. Dr. Lee found that her continued difficulties
resulted from an unrelated medical condition. Accordingly, appellant has not met her burden of
proof to establish that she sustained a permanent impairment of the left lower extremity.
On appeal, appellant’s attorney asserted that the case record did not show that Dr. Lee
was properly selected using the PDS.14 The hearing representative noted that the case record
contained an appointment schedule form documenting that the Office selected Dr. Lee as the
impartial medical specialist in rotation from the PDS. Appellant has provided no evidence that
the Office did not follow its procedures in selecting Dr. Lee as the impartial medical specialist
from the PDS.
Counsel also argues that Dr. Lee failed to reference the A.M.A., Guides in reaching his
conclusions, did not provide any specific measurements regarding left ankle range of motion,
atrophy or swelling and did not consider appellant’s preexisting impairments. A schedule award,
12

Sharyn D. Bannick, 54 ECAB 537 (2003).

13

Phillip H. Conte, 56 ECAB 213 (2004).

14

Appellant’s attorney initially requested to participate in the selection of the impartial medical specialist and
requested a decision with appeal rights if the request was denied. On October 4, 2006 the Office informed
appellant’s attorney that the selection of the impartial medical examiner would be made according to Office
procedure to safeguard against bias. On the same date the Office referred appellant to Dr. Lee on October 24, 2006
for an impartial medical examination. By letter dated October 12, 2006, her attorney requested the Office’s referral
letter and a copy of the statement of accepted facts. He did not raise any objection to the selection of Dr. Lee as the
impartial medical specialist.

5

however, can be paid only for a condition related to an employment injury.15 As Dr. Lee found
no employment-related impairment, he did not need to apply the A.M.A., Guides to his findings
or consider preexisting impairments.
CONCLUSION
The Board finds that appellant has not established that she has a permanent impairment of
the left lower extremity due to her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 1, 2007 and November 2, 2006 are affirmed.
Issued: May 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

See Veronica Williams, supra note 5. Permanent impairment is based on direct physiological connection
between the employment injury and the part of the body for which a schedule award is claimed. See Gregory C.
Esparza, 42 ECAB 911, 915 (1991).

6

